Title: Enclosure: A List of Plants, 23 March 1795
From: Washington, George
To: 


          
            Botanic Garden Leguanea Jamaica 23rd March 1795
          
          
            
              Botanic names.
              English names.
              No of Plants.
            
            
              No 1 Artocarpus integrifolia.
              Indian Jaack Tree.
              four
              plants
            
            
              2 Garcinia cornea.
              Small Mangosteen.
              four
              do
            
            
              3 Cycas circinalis.
              Sago Palm.
              two
              do
            
            
              4 Laurus Cinnamomum.
              Cinnamon Tree.
              six
              do
            
            
              5 ——
              Akee.
              four
              do
            
            
              6 Annona nova sp:
              Cherimoya.
              two
              do
            
            
              7 Piper longum.
              Long Pepper
              two
              do
            
            
              8 Gardenia florida.
              Cape Jasmine.
              two
              do
            
            
              9 Laurus camphora.
              Camphire Tree.
              four
              do
            
            
              10 Annona Myristica.
              Nutmeg Annona.
              two
              do
            
            
              11 Cicca disticha.
              Cherimaila.
              two
              do
            
            
              12 Justicia picta.
              Painted Justicia.
              two
              do
            
            
              13 Allamanda cathartica.
              Galarips.
              one
              do
            
            
              14 ——
              Mandarin Orange.
              two
              do
            
          
          
          A List of Plants wanted from America.
          Kalmia latifolia. Kalmia augustifolia. Kalmia glauca. Ledum latifolium. Rhodora canadensis. Rhododendron maximum. Clethra alnifolia. Clethra paniculata. Pyrola maculata. Mitella diphylla. Liquedambar Styraciflua. Sanguinaria canadensis. Spigelia marilandica. Azalea nudiflora. Azelea viscosa. Phlox paniculata. Phlox divaricata. Helonias bullata. Helonias Asphodeloides. Trillium cernuum. Dionaea Muscipula. Sarracenia flava. Sarracenia purpurea.
          
            Jas Wiles
          
          
            A Collection of Plants is getting ready at Bath, which will be sent the first good Opportunity.
          
        